TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 11, 2013



                                    NO. 03-10-00755-CV


     Simon Solotko, on Behalf of Himself and All Others Similarly Situated, Appellant

                                               v.

                               LegalZoom.com, Inc., Appellee




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is

in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below

for observance.